Citation Nr: 0706876	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  05-16 580 	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs 
Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to retroactive compensation for residuals of 
right tibia nonunion fracture injury, prior to October 30, 
2003.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to April 
1972.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 decision of the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  Service-connected right tibia nonunion fracture residuals 
were rated as 10 percent disabling effective April 28, 1972; 
100 percent disabling effective August 24, 1973; and 10 
percent disabling effective December 1, 1973.    

2.  An October 13, 1978 letter notified the veteran that, due 
to failure to report for a periodic VA medical examination as 
scheduled, his service-connected compensation for right tibia 
nonunion fracture residuals is discontinued unless he 
indicates a willingness to report for an examination.    

3.  On November 13, 1978, the veteran replied to the October 
1978 notice, indicating his willingness to report for an 
examination.  The RO scheduled another examination.   

4.  A December 21, 1978 letter notified the veteran that, 
because he had failed to report for the rescheduled VA 
medical examination, his compensation for right tibia 
nonunion fracture residuals would remain discontinued.  

5.  The record contains no evidence of return of the December 
1978 notice, sent to the veteran's last home address of 
record, as undeliverable.  

6.  After December 1978, the veteran did not communicate with 
VA about his right tibia nonunion fracture residuals until 
October 30, 2003, when he filed an informal claim seeking re-
evaluation of that disability, and there is no evidence 
concerning that disability dated within a year before October 
30, 2003.

7.  A January 2004 rating decision assigned a 20 percent 
rating for right tibia nonunion fracture residuals effective 
October 30, 2003.

CONCLUSION OF LAW

The criteria for retroactive compensation, before October 30, 
2003, based on service-connected right tibia nonunion 
fracture residuals, are not met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to Claimed Retroactive Compensation

In October 1972, the RO granted service connection for 
residuals of fracture, middle third, right tibia and fibula, 
with delayed union and nonunion; status post fibular 
osteotomy due to nonunion; neuralgia or neuritis of posterior 
tibial nerve.  An initial 10 percent rating was assigned for 
this disability, effective April 28, 1972, the day after the 
veteran's discharge from active service.  38 U.S.C.A. 
§ 5110(b)(1) (West 2002) (the effective date of an award is 
the day after discharge if the claim was filed within a year 
after discharge).  An October 20, 1972 letter notified the 
veteran of the rating decision and informed him of his appeal 
rights.  The record does not reflect evidence of return 
communication from the veteran that could be construed as a 
notice of disagreement (NOD) to the October 1972 rating 
decision.  The veteran does not now contend that he did not 
receive notice of that decision.  

The record thereafter documents the veteran's hospitalization 
for tibia fracture surgery (Lottes' nailing of the right 
tibia and bone-graft) on August 30, 1973.  The records of 
hospitalization, surgery, and subsequent convalescence, 
covering the dates from August 24, 1973 to September 24, 
1973, are of record.  The RO 
re-evaluated the disability in November 1973 in light of the 
hospitalization.  A November 1973 rating decision reflects 
the following evaluation assignments: 10 percent from April 
28, 1972; 100 percent from August 24, 1973, the date of 
admission to the hospital; and 10 percent from December 1, 
1973.  The 
service-connected disability was characterized as "residuals 
of fracture and surgery, right tibia amphibula."  The record 
does not reflect evidence of communication from the veteran 
that could be construed as a NOD to the November 1973 rating 
decision.  He does not now contend that he did not receive 
notice of that decision.   

In October 2003, the veteran filed an informal claim seeking 
an increased rating for right tibia fracture injury 
residuals.  In January 2004, the RO increased the rating for 
that disability from 10 to 20 percent, effective October 30, 
2003, the date on which the informal claim was received.  In 
May 2004, the veteran wrote that his compensation based on 
the right tibia fracture residuals was discontinued since 
December 1973, and that he did not receive any compensation 
for that disability until the RO issued the January 2004 
rating decision.  He maintains that he is entitled to 
retroactive payments that were suspended from 1973 through 
October 
29, 2003.  In June 2004, the RO informed the veteran that his 
compensation benefits were discontinued effective April 1, 
1978 because he had failed to report for a scheduled VA 
compensation and pension examination, about which he was 
notified via a December 21, 1978 letter.  In July 2004, the 
veteran responded stating his belief that he is entitled to 
retroactive compensation from April 1978 forward.  Then, in 
September 2004, the RO issued a decision, by letter (which 
enclosed VA Form 4107 explaining appeal rights), informing 
the veteran that he had failed to report for VA medical 
examinations scheduled to be held on August 31, 1978 and 
September 8, 1978, and that compensation was suspended in 
October 1978, until October 29, 2003.  The instant appeal 
then ensued.      

As reflected in the April 2005 Statement of the Case (SOC), 
the RO informed the veteran that a "review examination" 
concerning the extent of right tibia nonunion fracture 
residuals was requested on August 17, 1978, and the veteran 
failed to report for the examinations on August 31, 1978 and 
on September 8, 1978.  Benefits were suspended effective 
October 1, 1978, and the veteran was notified of that action 
in an October 13, 1978 letter.  The SOC further indicates 
that, on November 13, 1978, the RO received communication 
from the veteran concerning his willingness to report for an 
examination.  A new examination was requested on November 15, 
1978, but the veteran again failed to report for the 
examination on November 30, 1978 and December 6, 1978.  On 
December 21, 1978, the veteran was notified that payments are 
suspended due to failure to report for a VA examination.     

As support for his present claim that he is now entitled to 
previously suspended, retroactive compensation based on the 
10 percent rating assigned for right tibia fracture 
residuals, the veteran asserts (see January 2005 NOD) that he 
never received notices concerning the August 1978 and 
September 1978 VA examinations.  In his May 2005 VA Form 9, 
he said he never received notices dated August 17, 1978; 
September 20, 1978 (by this date, the veteran apparently was 
referring to the September 20, 1978 statement from the VAMC 
Compensation and Pension Service listed as evidence in the 
SOC); October 13, 1978; November 15, 1978; December 6, 1978; 
and December 21, 1978.  (The RO's prior, June 2004 letter 
apparently was in error to the extent it stated that 
compensation benefits were discontinued effective April 1, 
1978.)  
 
Based on the above, the issue here is whether the veteran is 
entitled to all suspended benefits for the right tibia injury 
residuals from October 1978 through October 29, 2003.  
Criteria governing effective dates apply here.  The 
assignment of effective dates of awards is governed by 38 
U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless expressly 
provided otherwise, the effective date of an award, whether 
based on an original claim or a claim reopened after final 
adjudication, is "fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  The 
implementing regulation states that the effective date of 
award of compensation based on an original claim or a claim 
reopened after final disallowance "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400. 
 
As noted earlier, there is no contention that the veteran did 
not receive notice of the October 1972 or November 1973 
rating decisions; nor is there a contention, or evidence, 
that appeal was initiated on either decision.  Those 
decisions are final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. 
§ 3.104, 19.118, 19.153 (1973, 1974).

As for the veteran's present contention that he did not 
receive the various notices of examination and or decision to 
suspend benefits in the late 1970s, the Board finds that it 
has no merit.  The record reflects notations that the RO had 
initiated examination requests and that the veteran had 
failed to appear for examination in late 1978.  An October 
13, 1978 letter did notify the veteran that benefits were 
discontinued and no action would be taken unless he expresses 
his willingness to report for an examination.  On November 
13, 1978, VA received a signed duplicate of the October 13, 
1978 letter, wherein the veteran provided his home address 
and indicated his willingness to undergo an examination.  
That action is proof that he did receive the RO's October 
1978 notice, contrary to his present contention.  

A new examination apparently was scheduled to be held in 
November 1978.  The veteran again failed to appear, and, on 
December 21, 1978, the RO notified him that the benefits 
suspension action will remain in effect until he reports for 
an examination.  There is no indication that the veteran had 
relocated after he received the October 1978 notice.  While 
the address on the December 1978 notice is characterized 
slightly differently than as shown in the veteran's November 
1978 response and in the RO's October 1978 notice, it is 
evident that the veteran did not relocate.  Nor was the 
December 1978 notice returned by the Postal Service as 
undeliverable.  There is a "presumption of regularity" 
under which it is assumed that government officials have 
properly discharged their official duties.  Clear evidence to 
the contrary is required to rebut that presumption.  Ashley 
v. Derwinski, 2 Vet. App. 307 (1992), (citing United States 
v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)); see 
also Mindenhall v. Brown, 7 Vet. App. 271 (1994) (the 
presumption of regularity applies to RO procedures).

Moreover, even if the Board were to assume, arguendo, that 
the veteran did not receive the December 1978 notice of 
suspended benefits, he currently concedes knowledge that his 
benefits based on right tibia fracture residuals were 
discontinued until October 30, 2003 (see May 2004 statement).  
Given that it is evident he did receive the October 1978 
notice, he was on notice as of then that continued benefits 
would be dependent on his cooperation by presenting himself 
for a medical examination.  The complete lack of any 
communication from him about any disability, even to inquire 
about another opportunity to be examiner after the October 
1978 notice, until October 2003, when he sought a "re-
evaluation," tends to further discredit his present 
contention that he never received any notice concerning his 
benefits in the late 1970s.      

Based on the foregoing, the Board concludes that the December 
21, 1978 letter decision concerning suspension of 
compensation for right tibia fracture residuals is a final RO 
determination.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 
3.104, 19.118, 19.153 (1979).  The next communication from 
the veteran concerning his right tibia disability - October 
30, 2003 informal claim - is that for an increased rating, 
and, under the general rule on effective dates, the effective 
date is the date the claim is filed (that is, the increased 
rating claim), or the date entitlement is shown, whichever is 
later.  A 20 percent rating was assigned effective October 
30, 2003.    

An exception to the general rule applies where evidence 
demonstrates a factually ascertainable increase in disability 
during the one-year period preceding the date of receipt of a 
claim for increased compensation.  In that situation, the law 
provides that the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. § 
5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2006); 
Harper v. Brown, 10 Vet. App. 125 (1997).  This provision 
would not permit an effective date for compensation for 
residuals of right tibia fracture earlier than October 30, 
2003.  Again, the veteran himself proffered no clinical 
evidence associated with his October 2003 "re-evaluation" 
request.  Nor did he identify the existence of any such 
evidence even though he was provided notice that he could do 
so, in the December 2003 duty-to-assist letter.  Again, the 
record reflects no communication from the veteran after the 
December 1978 notice was issued, until October 2003, when he 
sought re-evaluation of his disability.  The 20 percent 
rating assigned in the January 2004 rating decision is based 
essentially on January 2004 VA "joints" compensation and 
pension examination findings.  There is no basis for an 
alternative, informal increased rating claim date earlier 
than October 30, 2003, based on VA clinical records, 
consistent with 38 C.F.R. § 3.157 (2006).          

Based on the foregoing, the Board concludes that entitlement 
to retroactive compensation benefits, prior to October 30, 
2003, for residuals of right tibia nonunion fracture, is not 
shown.  


II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The issue on appeal is whether the veteran is entitled to 
retroactive compensation before October 30, 2003, based on 
service-connected right tibia nonunion fracture residuals.  
This issue was raised by the veteran after the January 2004 
grant of a 20 percent rating for that disability effective 
October 30, 2003, the date of the filing of the claim.  
Where, as here, VA receives a notice of disagreement that 
raises a new issue different from the one for which the claim 
was filed, the law requires VA to take proper action and 
issue an SOC if the disagreement is not resolved, which was 
done here, but it is not required to provide notice of 
information and evidence needed to substantiate the new 
issue. VAOPGCPREC 8-03 (Dec. 22, 2003).

The SOC included pertinent effective date criteria and 
explained why compensation for right tibia fracture residuals 
was discontinued in the late 1970s, and why retroactive 
compensation for that disability prior to October 30, 2003, 
is not warranted.  It is pertinent that, even before the 
January 2004 rating decision, the RO sent the veteran a 
letter in December 2003, advising him that, if he identifies 
the sources of any evidence concerning the severity of his 
service-connected leg disability, then VA would assist him in 
securing the missing evidence.  He did not respond to the 
letter; at no time before the January 2004 rating decision 
was issued, nor in connection with his new contention 
thereafter that he is entitled to retroactive compensation, 
did he state that any pertinent evidence is missing.  He did 
not proffer any evidence at all, even after the SOC, which 
explained the bases for denial of retroactive compensation, 
was issued.  Rather, he contended only that he did not 
receive any notices in the late 1970s concerning suspension 
of benefits or VA medical examinations.  That contention and 
reasons for why the Board finds it has not merit has been 
discussed in detail above.       

A decision in this case essentially turns on the criteria 
governing effective dates, which was provided in the SOC, and 
a review of adjudication history decades ago.  Under the 
circumstances, the Board fails to find basis for prejudicial 
error based on any apparent notice defect, such as the lack 
of notice about what considerations govern assignment of 
rating percentages generally (see Dingess v. Nicholson, 19 
Vet. App. 473 (2006)), and lack of explicit notice to the 
veteran that he may provide everything or anything he has 
concerning his right leg disability, or something else to 
that effect, to literally comply with the "fourth element" 
notice requirement, although 38 C.F.R. § 3.159, from which 
that element is derived, was cited in the SOC.  Therefore, 
the Board finds no prejudicial error based on a notice 
defect.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question not addressed by the 
AOJ, the Board must consider whether prejudice occurred); 
38 C.F.R. § 20.1102 (2006) (harmless error).  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes service medical records, VA clinical 
records, the veteran's written statements, and claims 
adjudication history.  As discussed elsewhere in this 
decision, the sole support for the retroactive compensation 
claim is on an unsubstantiated argument that the veteran did 
not receive certain notices in the late 1970s.  Under the 
circumstances, the Board finds no basis to conclude that 
additional evidence material to this appeal exists, but is 
missing from the record, and it is not precluded from 
deciding this appeal.  


ORDER

Retroactive compensation benefits, prior to October 30, 2003, 
for residuals of right tibia nonunion fracture, are denied.  




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


